Exhibit 10.1
SEPARATION AGREEMENT, WAIVER AND GENERAL RELEASE
This Agreement sets forth the entire agreement and understanding which has been
reached relative to the cessation of your (Ruth A. Fattori) employment with
MetLife Group, Inc. (“MetLife”). It is fully agreed and understood as follows:
     1. As a material inducement to MetLife to enter into this Agreement, you
agree for yourself and your relatives, heirs, executors, administrators,
successors, and assigns that you hereby fully and forever release and discharge
MetLife, its parents, subsidiaries, affiliates, and agents and its past,
present, and future directors, officers, and employees, agents, representatives,
employee benefit plans or funds and the fiduciaries thereof, successors, and
assigns of each (collectively, “the Company”) from any and all claims, charges,
demands, actions, liability, damages, sums of money, back pay, attorneys’ fees,
or rights of any and every kind or nature which you ever had, now have or may
have, whether known or unknown, against the Company arising out of any act,
omission, transaction, or occurrence up to and including the date you execute
this Agreement including, but not limited to, (i) any claim arising out of or
related to your employment by the Company or the discontinuance thereof,
(ii) any claim of employment discrimination, harassment or retaliation under, or
any alleged violation of, any federal, state, or local fair employment practice
or benefits law, rule, regulation, executive order, or ordinance, including but
not limited to the Age Discrimination in Employment Act, as amended, or the
Older Workers Benefit Protection Act, (iii) any alleged violations of any duty
or other employment-related obligation or other obligations arising out of
contract, tort, tortious course of conduct, libel or slander, defamation, public
policy, law, or equity, and (iv) any expectation, anticipation, right, or claim
to incentive compensation under any Company incentive compensation plan,
including but not limited to the MetLife Annual Variable Incentive Plan, and,
except as otherwise specifically stated in this Agreement, the MetLife, Inc.
2005 Stock and Incentive Compensation Plan. To the extent that you are a
director, trustee, or officer of any Company entity or any Company affiliate, or
are a member of any committee of the Company or any Company affiliate, you
hereby resign from such capacity effective immediately and agree to execute any
additional, more specific resignation document the Company may request. You
acknowledge that, prior to your execution of this Agreement, you have been fully
informed that your employment is being discontinued and that any and all claims
arising from this discontinuance are included in this release. This Agreement
does not affect any rights that you may have arising out of events that occur
after you have executed this Agreement or affect any benefits or rights that
vested prior to your execution of this Agreement under employee benefit plans
governed by ERISA. Your rights regarding any awards under the MetLife, Inc. 2005
Stock and Incentive Compensation Plan will be governed by the terms of any
written award agreement into which you entered under the applicable plan.
     2. In consideration for the release set forth in Section 1 of this
Agreement and the other promises and terms contained in this Agreement, MetLife
agrees:
a) to pay you the sum of $814,230.00 (eight hundred fourteen thousand two
hundred thirty dollars and zero cents) less all applicable federal, state and
local tax withholding. MetLife expects to make this payment on the next
available payroll date following the Effective Date of this Agreement, but in
any event on or before March 15 of the calendar year after the earlier of (i)
your date of discontinuance, or (ii) the date you were first offered a
separation agreement in connection with this discontinuance of your employment,
so long as the Effective Date has occurred by that time. If your “separation
from service” as defined under U.S. Internal Revenue Code Section 409A is
different from your date of discontinuance, your “separation from service,”
rather than your date of discontinuance, will be used to determine the date by
which payment will be made.
b) to pay you the sum of $1,252,123.00 (one million two hundred fifty two
thousand one hundred twenty three dollars and no cents) less all applicable
federal, state and local tax withholding. MetLife expects to make this payment
six (6) months after your date of discontinuance (or on the next available
payroll date following that period), so long as the Effective Date has occurred
by that time. If your “separation from service” as defined under U.S. Internal
Revenue Code Section 409A is different from your date of discontinuance, your
“separation from service,” rather than your date of discontinuance, will be used
to determine the date by which payment will be made.

 



--------------------------------------------------------------------------------



 



c) to provide you with outplacement services as described in Exhibit A to this
Agreement.
d) to allow you to pay participant contributions at an active employee rate,
rather than the full COBRA rate, for up to the first six (6) months of
post-employment continued (COBRA) medical and/or dental benefits (if you are
eligible to continue such benefits), as, to the extent provided under, and
subject to the terms and conditions of, the applicable Company benefit plans,
including the provisions regarding amendment and termination of those plans.
     You acknowledge that the payments and services provided for above exceed
any sums to which you would otherwise be entitled under any policy, plan, and/or
procedure or any agreement with the Company, and that they represent full and
complete consideration for the release you are giving the Company in this
Agreement. Further, neither this Agreement nor the payment and benefits to be
provided pursuant to this Section 2 in any way constitutes an admission on the
part of the Company as to the violation of any law or any obligation to you.
     3. By executing this Agreement, you acknowledge that you have accurately
reported to the Company the daily or weekly hours you worked for the Company to
the extent you have been asked to do so, that the Company has paid you all the
salary and wages it owes you (including any overtime compensation or incentive
compensation), that you have been provided with any and all leaves of absences
(including those under the Family and Medical Leave Act or other law) that you
have requested or to which you were entitled, and that you have had the
opportunity prior to signing this Agreement to raise to the Company any concerns
or complaints about these or any other matters regarding your employment and
have done so.
     4. You further agree, except for the provision of information to
governmental agencies or self-regulatory organizations, or as required by
subpoena, that neither you nor your agents, attorneys, or representatives will
publish, publicize, or reveal any Company information obtained by you, your
agents, attorneys, or representatives that relates to: (i) your employment with
the Company or the cessation of your employment with MetLife, (ii) any claims
that were raised or could have been raised in any action as of the date you
execute this Agreement, or (iii) the facts underlying any such claims. You
further agree, except for the provision of information to governmental agencies
or self regulatory organizations, or as required by subpoena, that neither you
nor your agents, attorneys, or representatives will communicate in any way to
any former, present, or future employees of the Company or to any person or
corporation any information that relates to your employment with the Company or
to any claims which could have been raised in any action in connection with the
cessation of your employment with MetLife unless required by law to do so.
Although you are not precluded from participating in an investigation or from
filing a charge with the Equal Employment Opportunity Commission (EEOC) or other
governmental agency relating to your employment or the termination thereof, you
acknowledge that by executing this Agreement you waive all rights to recover any
relief regarding any such claims.
Notwithstanding the other terms of this Section, you may provide a prospective
employer with information concerning your former title, salary, job
responsibilities and qualifications.
Notwithstanding the other terms of this Section, you agree to cooperate with
MetLife or its counsel to provide information and/or testimony in connection
with any investigations, administrative proceedings or litigations in which the
Company is a party or has an interest. If requested, you agree to meet with a
Company representative and/or the Company’s counsel to truthfully and fully
provide all knowledge and information you have pertaining to the subject matter
of any such proceeding.
You represent and agree that you have delivered or will deliver to your Company
manager (or other person designated by MetLife to receive these items) all
Company property, information, documents, and other materials (including but not
limited to memoranda, correspondence, reports, records, transcripts, notes,
records of conversations, keys, computer and other equipment, and identification
cards), in whatever form or medium (including papers, e-mail, disks, tapes, and
any and all electronic storage), including all duplicates, copies, or versions,
concerning or in any way related to the business affairs or

 



--------------------------------------------------------------------------------



 



operations of the Company, interaction by or among employees, customers,
vendors, or other associates of the Company, or your job duties,
responsibilities, assignments, or actions on behalf of or in furtherance of the
interests of the Company, that are in your custody, possession, or control
(“Company Material”). Company Material does not include documents you received
from an authorized representative of the Company solely regarding your
employment relationship with the Company (e.g., summary plan descriptions,
performance evaluations, benefits statements), any policy or product purchased
by you or on your behalf from the Company, or securities of the Company held by
you, or other documents you are entitled by law to retain. You represent that
you have conducted a diligent search for all Company Material prior to executing
this Agreement. You represent that after delivering to your manager a copy of
any Company Material stored electronically on any of your personal hard drives
or other non-portable electronic storage devices that you destroyed such Company
Material stored on such devices, and that you have not knowingly retained any
Company Material in any form. You agree that if you discover or receive any
Company Material you will return such Company Material to your former Company
manager (or other person designated by MetLife to receive these items, or if
either person is no longer employed by the Company, to the MetLife Human
Resources Services Center, 500 Schoolhouse Road, Johnstown, PA 15904) within 48
hours of such discovery.
     5. This Agreement may be used as evidence only in an action to enforce this
Agreement, and may not be used for any other purpose.
In the event you are served with a subpoena or a request by a governmental
agency or self-regulatory organization calling for the disclosure of any
information concerning MetLife, you agree to give MetLife ten (10) days written
notice in advance of disclosing this Agreement or any information concerning
MetLife by mailing to MetLife’s Law Department located at 1095 Avenue of the
Americas, New York, NY 10036, Att. Office of the General Counsel, a copy of any
such legal demand for such information (or, if you are required to disclose this
Agreement or any information concerning MetLife in less than ten (10) days, by
overnight delivery to be delivered to the same address in advance of disclosing
this Agreement or any information concerning MetLife).
     6. If any provision of this Agreement is held by a court of competent
jurisdiction to be illegal, void or unenforceable, such provision shall be of no
force and effect. However, the illegality or unenforceability of such provision
shall have no effect upon, and shall not impair the enforceability of any other
provision of this Agreement.
     7. If the your employment is not discontinued by February 27, 2009, this
Agreement will automatically be null and void. Your date of discontinuance will
not be affected by your application for, receipt of, or appeal from any denial
of disability benefits.
     8. You acknowledge that MetLife has advised you in writing that you have
forty-five (45) days in which to review this Agreement and fully consider its
terms and the disclosure information that is attached as Exhibit B (provided
pursuant to the Older Workers Benefit Protection Act) prior to signing it and
that you should consult with legal counsel prior to signing this Agreement. You
fully understand the significance of all of the terms and conditions of this
Agreement. You are signing this Agreement voluntarily and of your own free will
and agree to abide by all the terms and conditions contained herein. You may
accept this Agreement by fully executing it and returning it to MetLife in
accordance with the return instructions provided with this Agreement within
forty five (45) days after the date you receive it. After you have executed this
Agreement, you will have seven (7) days to revoke this Agreement, which you may
do in writing either by e-mail to HRSC_MPTA@metlife.com or by fax to
(908) 552-2441, in either case received by MetLife within seven (7) days
following the date on which you executed this Agreement. This Agreement will
become effective on the eighth (8th) day following your execution of this
Agreement (the “Effective Date”), provided you have not revoked it. In the event
that you do not accept this Agreement as set forth above, or in the event that
you revoke this Agreement prior to its Effective Date, this Agreement, including
but not limited to the obligation of MetLife to make any payment or provide any
benefit pursuant to Section 2, shall automatically be null and void.

 



--------------------------------------------------------------------------------



 



     9. You affirm that this Agreement has been executed voluntarily by you, and
may not be changed except in a writing that specifically references this
Agreement and that is signed by you and an officer of MetLife. With the
exception of any Agreement to Protect Corporate Property that you may have
executed, or written award agreement under the MetLife, Inc. 2005 Stock and
Incentive Compensation Plan into which you may have entered during your
employment with the Company, which remain in full force and effect, this
Agreement constitutes the full understanding between us, although in the event
of any inconsistency between the terms of this Agreement and of the Summary Plan
Description of the MetLife Plan for Transition Assistance for Officers, the
terms of the Summary Plan Description shall govern. The definitions in that
Summary Plan Description will be used for any capitalized terms used in this
Agreement that is not defined in this Agreement. You affirm that no other
promises, representations or agreements of any kind have been made to you by any
person or entity whatsoever to cause you to sign this Agreement, and that you
fully understand the meaning and intent of this Agreement.

     
/s/ Ruth A. Fattori
  02-27-2009
 
   
Signature
  Date

     
STATE OF Connecticut )
   
 
  ): Greenwich
COUNTY OF Fairfield )
   

On this 27 day of February, 2009, before me personally came Ruth A. Fattori, to
me known and known to me to be the person described in and who executed this
Separation Agreement, Waiver, and General Release, and she duly acknowledged to
me that she executed the same.


     
/s/ Paulette A. Napolitano
   
 
   
Paulette A. Napolitano
   
Notary Public
   
Commission Expires April 30, 2011
   
 
   
 
Notary Public
   
Notary Public Commission Expiration Date:
   
 
   
MetLife Group, Inc.
   

         
By:
  /s/ Shannon Nihoff
 
   

     
Shannon Nihoff / CSR
  3/9/09
 
   
Name & Title
  Date

 